DETAILED ACTION

This action is in reply to the amendment filed on 06/28/2022.
Claim 1 has been amended.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
With regard to the 112(f) claim interpretation, the Applicant has amended the claimed language with support from the specification and drawing showing that the “mechanism” mentioned is the “transport mechanism.”
With regard to the 112(b) rejections, the Applicant has amended the claim limitation “mechanism” to a “transport mechanism” with support from the specification, par. 12, and the drawing. Therefore, the 112(b) rejections are withdrawn. 
With regard to the 103 rejections Remarks filed on 06/28/2022, the arguments have been considered but they are not persuasive. The Applicant asserted in the first paragraph of pg. 8 implying that the cited references must be within the field of endeavor, or “the reference is reasonably pertinent”, and that the Ingle reference pertains to using UV light to sanitize the mattress had nothing to do sanitizing paper money. However, the Fed Circuit court has also ruled that “In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011) is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification.” MPEP 2141.01(a). I. It is reasonable for to combine the element of using an UV light recited in the Ingle reference with the ATM structures recited by Nakai reference to sanitize paper money because the Applicant’s specification (par. 13) discussed a heating element such that “the heating element 240 may be replaced by a hollow tube (heat roller) with a radiant heat lamp is suspended in the center thereof - the radiant heat lamp heating the heat roller from the inside, as known in the laser printer fuser element art.” The “radiant heat lamp” could reasonably be a “UV lamp” to sanitize surface(s). 
The Applicant also asserted in pg.  10 the purpose of “the infrared heating device of Ingle” is not used to sanitize the mattress. However, although the infrared light in Ingle is part of a series of steps, it is well known in the art that the infrared light is used to sanitize surfaces and to get rid of microbes and surface bacteria.
Therefore, the Examiner has reasons to combine the two elements recited by both Nakai and Ingle to teach the claimed invention because the secondary reference Ingle is reasonably pertinent. Please see the 103 rejections below for further details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai US (US 2016/0272448 A1) in view of Ingle (US 2015/0376831 A1).
Claims 1 and 11 are grouped together. The general concept is a combination between the internal mechanism of a self-service terminal such as an ATM and heating device(s) such as an infrared light to sanitize the media items.  Nakai discloses the followings limitations:
A self-service terminal, comprising: a bin for storing media items (see at least par. [0002] “In a banknote depositing and dispensing apparatus that performs processes for depositing and dispensing banknotes such as an automatic teller machine (ATM) installed in financial institutions such as banks, a banknote transport apparatus that transports banknotes is installed inside the body of the banknote depositing and dispensing apparatus. Banknotes transported by such a banknote transport apparatus are stored in storage cassettes”) cassettes correspond to bin(s) and ATM corresponds to a self-service terminal. 
 a transport mechanism having a pathway for selectively conveying a media item from the bin to a dispenser (Nakai, par. [0006] & par. [0007]) the transport pathway conveys the banknotes from the cassettes to the dispensing port.
Nakai does not disclose the following; however, Ingle teaches:
 and a heater device mounted in the pathway for sanitizing the media item as it is conveyed to the dispenser (Ingle, claim 9) The cited art discloses heating devices such as UV light assemblies and/or infrared heat that heats up to certain degree to sanitize and clean the items. Such existing technology could be applied to sanitize media item within the self-service terminal.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of a heating device attached to the belt as disclosed by Ingle with the invention of a pathway transporting media as taught by Nakai to better clean and sanitize items that transported on the conveyor (abstract).
Claims 2, 9, 7, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai US (US 2016/0272448 A1) in view of Ingle (US 2015/0376831 A1) in further view of Swinderman et al. (US 4, 927, 003).
Dependent claims  2 and 19 are disclosed: Nakai in view of Swinderman discloses the self-service terminal and claim; however Swinderman teaches: wherein the heater device comprises a heating element set to a predetermined temperature (Swinderman, Col. 1 ln 51-66).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of setting to a predetermined temperature by the heating device as disclosed by Swinderman with the invention of a pathway transporting media as taught by Nakai in view of Ingle to better ensure the uniformity of the device’s temperature  (abstract).
Dependent claims 7, 9 and 17 are disclosed: Nakai in view of Swinderman discloses the self-service terminal and claim; however Swinderman teaches: wherein the controller is coupled to the temperature sensor to ensure that the heating element is set to the predetermined temperature (Swinderman, abstract “A temperature sensor communicates the temperature of the scraper element to a thermostat which regulates the electric resistance heating element to provide a uniform preselected temperature at the scraper element.”).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of heating element is set to the predetermined temperature as disclosed by Swinderman with the invention of a pathway transporting media as taught by Nakai in view of Ingle to better ensure the uniformity of the device’s temperature  (abstract).
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai US (US 2016/0272448 A1) in view of Ingle (US 2015/0376831 A1) in further view of Weber et al. (US 2019/0181461 A1).
Dependent claims  3 and 13 are disclosed: Nakai in view of Swinderman discloses the self-service terminal and claim; however Weber teaches: wherein the predetermined temperature is 116 0C (Weber et al. (US 2019/0181461 A1), see par. [0336]) The temperature could be set to a predetermined temp of 240 degrees Fahrenheit or 116 degree centigrade.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of predetermined temperature is 116 0C by the heating device as disclosed by Weber with the invention of a pathway transporting media as taught by Nakai in view of Ingle to better ensure the appropriate temperature for sanitizing element.
Claims 4, 5, 14, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Nakai US (US 2016/0272448 A1) in view of Ingle (US 2015/0376831 A1) in further view of Hirai et al. (US 2006/0159494 A1).
Dependent claims  4 and 14 are disclosed: Nakai in view of Ingle discloses the self-service terminal and claim; however Hirai teaches: wherein the heater device comprises a roller driven by a motor set to move the media item past the heating element at a predetermined rate of speed (Hirai, Par. [0032]) the rotating motor is set at a predetermined speed.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of predetermined rate of speed by the heating device as disclosed by Hirai with the invention of a pathway transporting media as taught by Nakai in view of Ingle to better ensure the speed of rotating for the media to be heated appropriately.
Dependent claims  5 and 15 are disclosed: Nakai in view of Ingle discloses the self-service terminal and claim; however Hirai teaches: wherein the predetermined rate of speed is 181 mm/sec (Hirai, Par. [0032]) the rotating motor is set at a predetermined speed.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of predetermined rate of speed by the heating device as disclosed by Hirai with the invention of a pathway transporting media as taught by Nakai in view of Ingle to better ensure the speed of rotating for the media to be heated appropriately.
Claims 6 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Nakai US (US 2016/0272448 A1) in view of Ingle (US 2015/0376831 A1) in further view of Narang et al. (US 5,336, 319).
Dependent claims  6 and 16 are disclosed: Nakai in view of Ingle discloses the self-service terminal and claim; however Hirai teaches: wherein the heater device comprises a metallic sleeve adapted to rotate around the heating element as the media item moves past the heating element (Narang et al. (US 5,336, 319), Col. 4 ln 17-24).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of metallic sleeve adapted to rotate around the heating element as disclosed by Narang with the invention of a pathway transporting media as taught by Nakai in view of Ingle to better transport the media on the uniformly surface via rotatory motion (abstract).
Claims 8, 12, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Nakai US (US 2016/0272448 A1) in view of Ingle (US 2015/0376831 A1) in further view of Tang et al. (US 2018/0249736 A1)
Dependent claims  8, 12, and 18 are disclosed: Nakai in view of Ingle discloses the self-service terminal and claim; however Tang teaches: further comprising a controller for activating the heating element prior to conveying the media item to the dispenser (Tang, see at least Abstract “Enhanced automation is achieved for sterilization or pasteurization systems by configuring the preheating and cooling sections as loading and unloading sections . . .”) The system is pre-heated to certain temperature
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of activating the heating element prior to conveying the media item as disclosed by Narang with the invention of a pathway transporting media as taught by Nakai in view of Ingle to better enhance the automation process (abstract).
Claims 10 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Nakai US (US 2016/0272448 A1) in view of Ingle (US 2015/0376831 A1) in further view of Johncock et al. (US 2016/0331175 A1).
Dependent claims  10 and 20 disclosed: Nakai in view of Ingle discloses the self-service terminal and claim; however Johncock teaches: a safety interlock switch coupled to a service panel that changes state when the service panel is opened (Johncock, see at least claim 20, “and b) automatically cycles the motor on and off to cause intermittent rotation of the rotisserie arm while the heating element is deactivated with the door in the open position.”); and a controller coupled to the safety interlock switch and to the heater device, the controller deactivating the heater device when the safety interlock switch indicates that the service panel is open (Johncock, see at least claim 20, “and b) automatically cycles the motor on and off to cause intermittent rotation of the rotisserie arm while the heating element is deactivated with the door in the open position.”) the safety feature of deactivating the heating element could be applied across various platforms.
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of activating the heating element prior to conveying the media item as disclosed by Johncock with the invention of a pathway transporting media as taught by Nakai in view of Ingle to better enhance the safety during the sanitization process.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/22/2022